Case 1:21-cv-00504-RBK-MJS Document 5 Filed 07/20/21 Page 1 of 7 PageID: 30




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 CHARLES A. LAWSON,                                                    Civil Action No.
                                                                     21-504 (RBK) (MJS)
                 Plaintiff,

         v.
                                                                         OPINION
 PATROL OFFICER ISRAEL TREJO, et al.,

                 Defendants.



ROBERT B. KUGLER, U.S.D.J.

        Plaintiff is a state pretrial detainee, and he is proceeding pro se with a civil rights Complaint

pursuant to 42 U.S.C. § 1983. For the reasons stated in this Opinion, the Court will dismiss without

prejudice Plaintiff’s malicious prosecution claims and request for immediate release. The Court

will stay the remainder of Complaint until after the conclusion of Plaintiff’s criminal case.

                                          I. BACKGROUND

        This case arises from the investigation in Plaintiff’s underlying criminal case. Plaintiff

names Officer Israel Trejo and the Millville Police Department as Defendants in this matter. (ECF

No. 1, at 1.)

        Plaintiff appears to allege that in February of 2019 and other undated encounters,

Defendant Trejo, working as an undercover detective, solicited drugs from Plaintiff. (Id. at 6.) The

following month, on March 22, 2019, Defendant Trejo and other officers from the Millville Police

Department initiated a raid which led to Plaintiff’s arrest. (Id.)

        Plaintiff maintains that during this raid, he was the only individual who received criminal

charges, even though he was with three others at the time. (Id.) He contends, without further

elaboration, that because the other individuals were women, Defendants discriminated against him

for being a man. (Id.)
    Case 1:21-cv-00504-RBK-MJS Document 5 Filed 07/20/21 Page 2 of 7 PageID: 31




         Further, he alleges that Defendants found evidence against him during a raid “in a car and

apartment registered to two white individuals” who also did not receive criminal charges. (Id.) In

Plaintiff’s view, Defendant Trejo and the Millville Police Department as a whole, racially

discriminated against him. (Id.) Plaintiff contends that Defendants’ misconduct resulted in his

wrongful arrest. (Id.)

         On January 11, 2021, Plaintiff filed the instant Complaint, alleging violations under the

Fourth and Fourteenth Amendments. (Id.) In terms of relief, Plaintiff seeks the dismissal of his

pending criminal charges and $1,500,000.00 in damages. (Id.)

                                    II. STANDARD OF REVIEW

         District courts must review complaints in civil actions in which a plaintiff is proceeding in

forma pauperis. See 28 U.S.C. § 1915(e)(2)(B). District courts may sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. See id. According to the

Supreme Court’s decision in Ashcroft v. Iqbal, “a pleading that offers ‘labels or conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

         To survive sua sponte screening for failure to state a claim,1 the complaint must allege

“sufficient factual matter” to show that the claim is facially plausible. See Fowler v. UPMC



1
 “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (per curiam) (citing
Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); see also Malcomb v. McKean, 535 F. App’x
184, 186 (3d Cir. 2013) (finding that the Rule 12(b)(6) standard applies to dismissal of complaint
pursuant to 28 U.S.C. § 1915A for failure to state a claim).




                                                  2
Case 1:21-cv-00504-RBK-MJS Document 5 Filed 07/20/21 Page 3 of 7 PageID: 32




Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the [alleged] misconduct.” Iqbal, 556 U.S. at 678. Moreover, while courts liberally

construe pro se pleadings, “pro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

                                          III. DISCUSSION

   A. Federal Claims

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 alleging violations of his civil

rights under the United States Constitution. To succeed on a § 1983 claim, a plaintiff must allege

two things: first, a violation of a right under the Constitution, and second, that a “person” acting

under color of state law committed the violation. West v. Atkins, 487 U.S. 42, 48 (1988); Piecknick

v. Com. of Pa., 36 F.3d 1250, 1255–56 (3d. Cir. 1994)).

       Here, Plaintiff appears to assert that Defendants falsely imprisoned him and conducted an

unreasonable search and seizure in violation of the Fourth Amendment. (ECF No. 1, at 6.) He also

contends that Defendants used impermissibly suggestive identification methods and selectively

enforced the law in violation of the Fourteenth Amendment. (Id.)

       In Heck v. Humphrey, however, the Supreme Court limited a § 1983 plaintiff’s right to

recover for certain causes of action if the plaintiff has received a conviction on charges directly

related to the § 1983 claim. 512 U.S. 477 (1994). In particular, Heck restricts a plaintiff’s ability

to recover damages for an “allegedly unconstitutional conviction or imprisonment, or for other

harm caused by actions whose unlawfulness would render a conviction or sentence invalid.” Heck,

512 U.S. at 486.



                                                  3
Case 1:21-cv-00504-RBK-MJS Document 5 Filed 07/20/21 Page 4 of 7 PageID: 33




        In order to recover damages in such a case, a plaintiff “must prove that the conviction or

sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such a determination, or called into question by a federal court’s

issuance of a writ of habeas corpus.” Id. at 486–87.

        Accordingly, when a prisoner seeks damages in a civil suit, “the district court must consider

whether a judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction

or sentence; if it would, the complaint must be dismissed unless the plaintiff can demonstrate that

the conviction or sentence has already been invalidated.” Id. at 487.

        In Wallace v. Kato, 549 U.S. 384, 393 (2007), “the Supreme Court clarified that Heck does

not apply to anticipated future convictions.” Jarvis v. Gliottone, No. 14-7766, 2017 WL 5457986,

at *5 n.7 (D.N.J. Nov. 14, 2017); see also, e.g., Norman v. N.J. State Parole Bd., No. 17-4413,

2018 WL 2411609, at *4 (D.N.J. May 29, 2018); Allen v. New Jersey State Police, No. 16-1660,

2017 WL 899914, at *5 (D.N.J. Mar. 7, 2017). The Supreme Court recognized, however, that

Heck may eventually bar these claims, “and approved the procedure of staying a § 1983 action

while the criminal case is pending.” Jarvis, 2017 WL 5457986, at *5 (citing Wallace, 549 U.S. at

393).

        Consequently, in cases where the “plaintiff files a false-arrest claim before he has been

convicted (or files any other claim related to rulings that will likely be made in a pending or

anticipated criminal trial),” district courts may, “in accord with common practice, . . . stay the civil

action until the criminal case or the likelihood of a criminal case is ended.” Wallace, 549 U.S. at

393. “If the plaintiff is ultimately convicted, and if the stayed civil suit would impugn that

conviction, Heck will require dismissal; otherwise, the civil action will proceed, absent some other

bar to suit.” Id.



                                                   4
Case 1:21-cv-00504-RBK-MJS Document 5 Filed 07/20/21 Page 5 of 7 PageID: 34




       With those principles in mind, Plaintiff has not yet been convicted and his criminal charges

remain pending. As a result, this Court must consider whether, under Wallace, it is appropriate to

stay this matter until after Plaintiff’s criminal case has ended. Wallace, 549 U.S. at 393.

       Here, assuming arguendo that Plaintiff has facts to otherwise support his claims, a

judgment in his favor on any of these claims “would completely erode the basis” for a potential

state court conviction and would question the validity of his continued prosecution. See Robinson

v. New Jersey State Police, No. 11-06070, 2012 WL 5944298, at *2 (D.N.J. Nov. 27, 2012).

        For example, whether Defendants’ search was unconstitutional because of selective

enforcement or because it was impermissibly suggestive, are issues critical to the validity and

viability of the pending charges. Similarly, if Plaintiff were falsely imprisoned, it would mean that

Defendants arrested him without probable cause, an issue that will be critical to the pending

charges. As a result, Plaintiff’s constitutional claims are “related to rulings that will likely be made

in a pending or anticipated criminal trial.” Wallace, 549 U.S. at 393.

       Accordingly, this Court will exercise its discretion and stay Plaintiff’s constitutional claims

until his criminal case has ended. Id. After the conclusion of his criminal case, Plaintiff may move

to reopen this matter, attaching to any such motion, the results of his criminal case.

   B. Malicious Prosecution Claims

       Next, the Court construes the Complaint as asserting state law claims for malicious

prosecution. Under New Jersey state law, to state a claim for malicious prosecution, a plaintiff

must allege that: “(1) that [a] criminal action was instituted by the defendant against the plaintiff,

(2) that it was actuated by malice, (3) that there was an absence of probable cause for the

proceeding, and (4) that it was terminated favorably to the plaintiff.” Stolinski v. Pennypacker, 772

F. Supp. 2d 626, 636–37 (D.N.J. 2011) (quoting Epperson v. Wal-Mart Stores, Inc., 862 A.2d



                                                   5
Case 1:21-cv-00504-RBK-MJS Document 5 Filed 07/20/21 Page 6 of 7 PageID: 35




1156, 1160 (N.J. Super. Ct. App. Div. 2004)); see also McKenna v. City of Philadelphia, 582 F.3d

447, 461 (3d Cir. 2009). Critically, malicious prosecution claims do not accrue until the favorable

termination of the plaintiff’s prosecution. See, e.g., McDonough v. Smith, 139 S. Ct. 2149, 2156

(2019).

          In the present case, Plaintiff has not alleged that his criminal proceedings have ended in his

favor, and it appears that such proceedings are still pending before a state court. As a result, his

malicious prosecution claims have not yet accrued. Accordingly, the Court will dismiss these

claims without prejudice for failure to state a claim.

   C. Habeas Claim

          Finally, to the extent Plaintiff seeks his immediate release through the dismissal of his

pending charges, “such remedies are not available in a § 1983 suit.” See, e.g., Slaughter v. Christie,

No. 15-8327, 2016 WL 6804877, at *2 (D.N.J. Nov. 16, 2016). When a person “is challenging

the very fact or duration of his physical imprisonment, and the relief he seeks is a determination

that he is entitled to immediate release or a speedier release from that imprisonment, his sole

federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

Accordingly, as Plaintiff can only pursue his request for release through a federal habeas petition,

this Court will dismiss that request without prejudice.




                                                    6
Case 1:21-cv-00504-RBK-MJS Document 5 Filed 07/20/21 Page 7 of 7 PageID: 36




                                         IV. CONCLUSION

       For the reasons set forth above, the Court will dismiss without prejudice Plaintiff’s

malicious prosecution claims and request for immediate release. The Court will stay the remainder

of Complaint until after the conclusion of Plaintiff’s criminal case. At the conclusion of Plaintiff’s

criminal proceedings, he may move to reopen this matter, attaching to any such motion the results

of his criminal proceedings. An appropriate Order follows.


Dated: July 19 , 2021                                         s/Robert B. Kugler
                                                              ROBERT B. KUGLER
                                                              United States District Judge




                                                  7
